Opinion filed June 9, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-22-00121-CV
                                 __________

                  IN THE INTEREST OF C.S., A CHILD


                     On Appeal from the 42nd District Court
                             Coleman County, Texas
                       Trial Court Cause No. CV21-01027


                      MEMORANDUM OPINION
      Appellant has filed a pro se notice of appeal from the trial court’s order
denying Appellant’s motion to vacate an order retaining the case on the trial court’s
docket. Upon reviewing the documents filed in this court, we wrote Appellant and
informed her that it did not appear that the order from which she appealed was a
final, appealable order. We requested that Appellant respond and show grounds to
continue this appeal. See TEX. R. APP. P. 42.3.
      Appellant has filed a response in which she asserts substantive grounds related
to her motion to vacate. Appellant, however, fails to show grounds upon which this
appeal may continue at this time. Unless specifically authorized by statute, appeals
may be taken only from final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233
S.W.3d 835, 840–41 (Tex. 2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195
(Tex. 2001). An order by which the trial court denies a motion to vacate an order to
retain the case on the trial court’s docket is not a final, appealable order as it does
not dispose of all of the parties’ claims below. Furthermore, we are aware of no
statutory authority that permits an interlocutory appeal from such an order.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                     PER CURIAM


June 9, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2